The judgment of the Supreme Court was entered
Per Curiam.
We think this case iyas rightly tried and submitted to the jury. Under the numerous decisions of this court on the liability of municipalities for injuries resulting from negligence in not having dangerous places on roads properly guarded, the learned judge could not have answered the points presented to him otherwise than he did. Many of these cases were cases of townships. We see nothing in the point made and reserved as to the taxable ability of the defendant. Judgment was rightly entered upon it for the plaintiff. The measure of damages was correctly stated: Pennsylvania and Ohio Canal Co. v. Graham, 13 P. F. Smith 290.
Judgment affirmed.